Title: To Thomas Jefferson from the District of Columbia Commissioners, 11 February 1802
From: District of Columbia Commissioners
To: Jefferson, Thomas


          
            Sir,
            Commissioners Office 11th February 1802
          
          In compliance with your wishes as intimated to us, we transmit to you copies of the Acts of the late Presidents Washington and Adams directing the conveyance of the streets, and public appropriations in the City of Washington to the Commissioners agreeably to the Act of Congress entitled An act for establishing the temporary and permanent seat of the Government of the United States.
          We are with sentiments of the highest respect, Sir, Yr mo Ob Servts
          
            Alexr White
            Tristram Dalton
          
        